                       UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


 JOAQUÍN CARCAÑO; PAYTON GREY
 MCGARRY; HUNTER SCHAFER;
 MADELINE GOSS; ANGELA GILMORE;
 QUINTON HARPER; and AMERICAN
 CIVIL LIBERTIES UNION OF NORTH
 CAROLINA,

                                Plaintiffs,

 v.

 UNIVERSITY OF NORTH CAROLINA; and                         No. 1:16-cv-00236-TDS-JEP
 PETER HANS, in his official capacity as President
 of the University of North Carolina;

                                Defendants,

 PHIL BERGER, in his official capacity as
 President Pro Tempore of the North Carolina
 Senate; and TIM MOORE, in his official
 capacity as Speaker of the North Carolina
 House of Representatives,

                        Intervenor-Defendants.



                   JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       The parties to the above-captioned action, acting through counsel, and pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate, in consideration of a negotiated

settlement executed by them, to the dismissal with prejudice of this action, with each party to

bear its own attorney’s fees and costs, with the exception of the attorney’s fees paid as part of the

aforementioned settlement.




                                                 5



      Case 1:16-cv-00236-TDS-JEP Document 313 Filed 03/11/21 Page 1 of 4
Dated: March 11, 2021                           Respectfully submitted,

 /s/ Irena Como
 Irena Como (NC Bar No. 51812)                   Tara L. Borelli*
 AMERICAN CIVIL LIBERTIES UNION OF               Peter C. Renn*
    NORTH CAROLINA LEGAL                         LAMBDA LEGAL DEFENSE AND EDUCATION
    FOUNDATION                                       FUND, INC.
 Post Office Box 28004                           730 Peachtree Street NE, Suite 1070
 Raleigh, North Carolina 27611                   Atlanta, GA 30308-1210
 Telephone: 919-834-3466                         Telephone: 404-897-1880
 Facsimile: 866-511-1344                         Facsimile: 404-897-1884
 icomo@acluofnc.org                              tborelli@lambdalegal.org
                                                 prenn@lambdalegal.org
 James D. Esseks*
 Leslie Cooper*                                  Luke C. Platzer*
 Elizabeth O. Gill*                              JENNER & BLOCK LLP
 Chase B. Strangio*                              1099 New York Avenue, NW Suite 900
 AMERICAN CIVIL LIBERTIES UNION                  Washington, DC 20001-4412
    FOUNDATION                                   Telephone: 202-639-6000
 125 Broad St., 18th Fl.                         Facsimile: 202-639-6066
 New York, NY 10004                              lplatzer@jenner.com
 Telephone: 212-549-2627
 Facsimile: 212-549-2650                         Scott B. Wilkens*
 jesseks@aclu.org                                WILEY REIN LLP
 lcooper@aclu.org                                1776 K Street NW
 egill@aclunc.org                                Washington, DC 20006
 cstrangio@aclu.org                              Telephone: 202-719-7000
                                                 Facsimile: 202-719-7049
                                                 swilkens@wileyrein.com
 *Appearing by special appearance pursuant to L.R. 83.1(d).

                                  Counsel for Plaintiffs

 /s/ Carolyn C. Pratt                          /s/ Kristen Lejnieks
 Carolyn C. Pratt (NC Bar No. 38438)           Kristen Lejnieks*
 THE UNIVERSITY OF NORTH                       JONES DAY
 CAROLINA                                      51 Louisiana Avenue NW
 P.O. Box 2688                                 Washington, DC 20001
 Chapel Hill, NC 27515                         Tel: (202) 879-3703
 Tel: (919) 962-4588                           Fax: (202) 626-1700
 Fax: (919) 962-0477                           klejnieks@jonesday.com
 tcshanahan@northcarolina.edu
 *Appearing by special appearance pursuant to L.R. 83.1(d).

           Counsel for the University of North Carolina and President Peter Hans



                                            5



     Case 1:16-cv-00236-TDS-JEP Document 313 Filed 03/11/21 Page 2 of 4
By: /s/ Robert D. Potter, Jr.                    Gene C. Schaerr* (DC Bar #416638)
Robert D. Potter, Jr. (State Bar #17553)         Erik S. Jaffe* (DC Bar # 440112)
2820 Selwyn Avenue, #840                         SCHAERR | JAFFE LLP
Charlotte, NC 28209                              1717 K Street NW, Suite 900
Telephone: (704) 552-7742                        Washington, DC 20006
rdpotter@rdpotterlaw.com                         Telephone: (202) 787-1060
                                                 gschaerr@schaerr-jaffe.com
                                                 ejaffe@schaerr-jaffe.com

*Appearing by special appearance pursuant to L.R. 83.1(d).

                                    Counsel for Intervenor-Defendants President Pro Tempore
                                    Phil Berger and Speaker Tim Moore




                                             5



     Case 1:16-cv-00236-TDS-JEP Document 313 Filed 03/11/21 Page 3 of 4
                                CERTIFICATE OF SERVICE

       I, Irena Como, hereby certify that on March 11, 2021, I electronically filed the foregoing

JOINT STIPULATION OF DISMISSAL WITH PREJUDICE, using the CM/ECF system, and

have verified that such filing was sent electronically using the CM/ECF system to all parties who

have appeared with an email address of record.


                                             /s/ Irena Como

                                             Counsel for Plaintiffs




      Case 1:16-cv-00236-TDS-JEP Document 313 Filed 03/11/21 Page 4 of 4
